Exhibit 10.2

MARLBOROUGH SOFTWARE DEVELOPMENT HOLDINGS, INC.

WARRANT TO PURCHASE COMMON STOCK

Warrant No.:     

Number of Shares of Common Stock:             

Date of Issuance: October 10, 2012 (“Issuance Date”)

Marlborough Software Development Holdings, Inc., a Delaware corporation (the
“Company”), hereby certifies that, for good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, [            ], the
registered holder hereof or its permitted assigns (the “Holder”), is entitled,
subject to the terms set forth below, to purchase from the Company, at the
Exercise Price (as defined below) then in effect, upon surrender of this Warrant
to Purchase Common Stock (including any Warrants to Purchase Common Stock issued
in exchange, transfer or replacement hereof pursuant to the terms hereof, the
“Warrant”), at any time or times on or after the Issuance Date, but not after
11:59 p.m., New York time, on the Expiration Date (as defined below),
[            ] (            ) fully paid nonassessable shares of Common Stock
(as defined below), which number is subject to adjustment as set forth herein
below (the “Warrant Shares”). Except as otherwise defined herein, capitalized
terms in this Warrant shall have the meanings set forth in Section 16. This
Warrant is one of a series of similar warrants to purchase Common Stock issued
pursuant to that certain Securities Purchase Agreement (the “Securities Purchase
Agreement”) dated as of October 10, 2012 (the “Subscription Date”) and
capitalized terms used herein without definition shall have the meanings
ascribed to them in the Securities Purchase Agreement.

1. EXERCISE OF WARRANT.

(a) Mechanics of Exercise. Subject to the terms and conditions hereof, this
Warrant may be exercised by the Holder on any day on or after the Issuance Date,
in whole or in part, by delivery of a written notice, in the form attached
hereto as Exhibit A (the “Exercise Notice”), of the Holder’s election to
exercise this Warrant. The Holder shall not be required to deliver the original
Warrant in order to effect an exercise hereunder, but shall deliver the original
Warrant within five (5) days thereafter. Execution and delivery of the Exercise
Notice with respect to less than all of the Warrant Shares shall have the same
effect as cancellation of the original Warrant and issuance of a new Warrant
evidencing the right to purchase the remaining number of Warrant Shares. On or
before the first (1st) Business Day following the date on which the Company has
received the Exercise Notice, the Company shall transmit by facsimile an
acknowledgment of confirmation of receipt of the Exercise Notice to the Holder
and Computershare Trust Company, N.A., the Company’s transfer Agent (“Transfer
Agent”). On or before the third (3rd) Business Day following the date on which
the Company has received the Exercise Notice (the “Share Delivery Date”), the
Company shall (X) provided that the Transfer Agent is participating in The
Depository Trust Company (“DTC”) Fast Automated Securities Transfer Program,
upon the request of the Holder, credit such aggregate number of Warrant Shares
to which the Holder is entitled pursuant to such exercise to the Holder’s or its
designee’s



--------------------------------------------------------------------------------

balance account with DTC through its Deposit Withdrawal Agent Commission system,
or (Y) if the Transfer Agent is not participating in the DTC Fast Automated
Securities Transfer Program, or if the Registration Statement is not effective
at the time this Warrant is exercised, issue and dispatch by overnight courier
to the address as specified in the Exercise Notice, a certificate, registered in
the Company’s share register in the name of the Holder or its designee, for the
number of shares of Common Stock to which the Holder is entitled pursuant to
such exercise. Upon delivery of the Exercise Notice, the Holder shall be deemed
for all corporate purposes to have become the holder of record of the Warrant
Shares with respect to which this Warrant has been exercised, irrespective of
the date such Warrant Shares are credited to the Holder’s DTC account or the
date of delivery of the certificates evidencing such Warrant Shares, as the case
may be. If this Warrant is submitted in connection with any exercise pursuant to
this Section 1(a) and the number of Warrant Shares represented by this Warrant
submitted for exercise is greater than the number of Warrant Shares being
acquired upon an exercise, then the Company shall as soon as practicable and in
no event later than three (3) Business Days after any exercise and at its own
expense, issue a new Warrant (in accordance with Section 7(d)) representing the
right to purchase the number of Warrant Shares purchasable immediately prior to
such exercise under this Warrant, less the number of Warrant Shares with respect
to which this Warrant is exercised. No fractional shares of Common Stock are to
be issued upon the exercise of this Warrant, but rather the number of shares of
Common Stock to be issued shall be rounded down to the nearest whole number
(with the Company paying cash to the Holder for any fractional shares resulting
from such rounding down). In addition to Section 5(f) of the Certificate of
Designation, the Company shall pay any and all issuance or transfer taxes which
may be payable by it with respect to the issuance and delivery of Warrant Shares
upon exercise of this Warrant. For the avoidance of doubt, payment of any and
all personal tax liabilities of the Holder shall remain the responsibility of
the Holder, including without limitation income or capital gains taxes.

(b) Exercise Price. For purposes of this Warrant, “Exercise Price” means $0.67,
subject to adjustment as provided herein.

(c) Company’s Failure to Timely Deliver Securities. If the Company shall fail
for any reason or for no reason to issue to the Holder within three (3) Business
Days of receipt of the Exercise Notice in compliance with the terms of this
Section 1, a certificate for the number of shares of Common Stock to which the
Holder is entitled and register such shares of Common Stock on the Company’s
share register or to credit the Holder’s balance account with DTC for such
number of shares of Common Stock to which the Holder is entitled upon the
Holder’s exercise of this Warrant, and if on or after such Trading Day the
Holder purchases (in an open market transaction or otherwise) shares of Common
Stock to deliver in satisfaction of a sale by the Holder of shares of Common
Stock issuable upon such exercise that the Holder anticipated receiving from the
Company (a “Buy-In”), then the Company shall, within three (3) Business Days
after the Holder’s request and in the Holder’s discretion, either (i) pay cash
to the Holder in an amount equal to the Holder’s total purchase price (including
brokerage commissions, if any) for the shares of Common Stock so purchased (the
“Buy-In Price”), at which point the Company’s obligation to deliver such
certificate (and to issue such Warrant Shares) shall terminate, or (ii) promptly
honor its obligation to deliver to the Holder a certificate or certificates
representing such Warrant Shares and pay cash to the Holder in an amount equal
to the excess (if any) of the Buy-In Price over the product of (A) such number
of shares of Common Stock, times (B) the Closing Bid Price on the date of
exercise. Except in the event of a Buy-In provided in this Section 1(c), no
provision of this Warrant shall derogate from the Company’s obligation to timely
deliver to each Holder a certificate for the number of shares of Common Stock to
which the Holder is entitled upon receipt of an Exercise Notice and register
such shares of Common Stock on the Company’s share register or to credit the
Holder’s balance account with DTC for such number of shares of Common Stock to
which the Holder is entitled.

 

- 2 -



--------------------------------------------------------------------------------

(d) Payment of Exercise Price. The Company shall promptly, and in no case later
than the Business Day immediately following such receipt, confirm receipt of an
Exercise Notice via facsimile to the number specified in such Exercise Notice.
Within five (5) Trading Days of the date of the Exercise Notice, the Holder
shall make payment to the Company of an amount equal to the applicable Exercise
Price multiplied by the number of Warrant Shares as to which this Warrant is
being exercised (the “Aggregate Exercise Price”). Such payment shall be made, at
the sole election of the Holder, in cash or by wire transfer of immediately
available funds, by surrender of that number of Series A Preferred Shares with
an aggregate liquidation preference plus any accrued and unpaid dividends
thereon equal to the Aggregate Exercise Price together with a duly executed
stock power (with the Company paying cash to the Holder for any fractional
shares resulting from such surrender), by cashless exercise as described below
or any combination thereof.

(e) Cashless Exercise. Notwithstanding anything contained herein to the
contrary, the Holder may, in its sole discretion, exercise this Warrant in whole
or in part and, in lieu of making the cash payment otherwise contemplated to be
made to the Company upon such exercise in payment of the Aggregate Exercise
Price pursuant to paragraph (d) above, elect instead to receive upon such
exercise the “Net Number” of shares of Common Stock determined according to the
following formula (a “Cashless Exercise”):

 

   X = Y [(A-B)/A] where:       X = the Net Number of Warrant Shares to be
issued to the Holder.    Y = the number of Warrant Shares with respect to which
this Warrant is being exercised (as adjusted to the date of such calculation).
   A = the average of the Closing Bid Prices for the thirty Trading Days
immediately prior to (but not including) the Exercise Date.    B = the Exercise
Price (as adjusted to the date of such calculation).

(f) Rule 144. For purposes of Rule 144(d) promulgated under the Securities Act,
as in effect on the date hereof, it is intended that the Warrant Shares issued
in a Cashless Exercise shall be deemed to have been acquired by the Holder, and
the holding period for the Warrant Shares shall be deemed to have commenced, on
the date this Warrant was originally issued pursuant to the Securities Purchase
Agreement.

 

- 3 -



--------------------------------------------------------------------------------

(g) Disputes. In the case of a dispute as to the determination of the Exercise
Price or the arithmetic calculation of the Warrant Shares, the Company shall
promptly issue to the Holder the number of Warrant Shares that are not disputed.

(h) Regulatory Restrictions. Notwithstanding any other provision of this Warrant
to the contrary, if as a result of exercise of the Warrant (without taking into
account the manner in which the Aggregate Exercise Price is paid), the Holder
would (i) own 20% or more of the issued and outstanding equity interests or
voting interests of the Company, (ii) have board observer or director or
designation rights, (iii) have a right to receive 20% or more of the profits of
the Company; (iv) have a right to receive 20% or more of the residual assets of
the Company upon its liquidation; or (v) be an Affiliate of the Company such
that it exercises control over the Company within the meaning of the Securities
Act, then the Company shall be obligated to offer to repurchase from the Holder
and cancel, and the Holder may, but is not required to sell to the Company for
cancellation, immediately prior to the issuance of the Warrant Shares to the
Holder, such number of Warrant Shares as would represent the excess of 20% of
the issued and outstanding equity interests or voting interests or means of
control in the Company (after taking into account the surrender of the Series A
Preferred Shares) for a price per Warrant Share equal to the average of the
Closing Bid Prices for the thirty Trading Days immediately prior to (but not
including) the Exercise Date; provided that in the event that the Holder owns
any Series A Preferred Shares, the Holder shall have used such Series A
Preferred Shares to pay for the Aggregate Exercise Price or portion thereof.

2. ADJUSTMENT OF EXERCISE PRICE AND NUMBER OF WARRANT SHARES. The Exercise Price
and the number of Warrant Shares shall be adjusted from time to time as follows:

(a) Adjustment upon Subdivision or Combination of Common Stock. If the Company
at any time on or after the Subscription Date subdivides (by any stock split,
stock dividend, recapitalization, reorganization, scheme, arrangement or
otherwise) one or more classes of its outstanding shares of Common Stock into a
greater number of shares, the Exercise Price in effect immediately prior to such
subdivision will be proportionately reduced and the number of Warrant Shares
will be proportionately increased. If the Company at any time on or after the
Subscription Date combines (by any stock split, stock dividend,
recapitalization, reorganization, scheme, arrangement or otherwise) one or more
classes of its outstanding shares of Common Stock into a smaller number of
shares, the Exercise Price in effect immediately prior to such combination will
be proportionately increased and the number of Warrant Shares will be
proportionately decreased. Any adjustment under this Section 2(a) shall become
effective at the close of business on the date the subdivision or combination
becomes effective.

(b) Adjustment for Reclassification, Exchange and Substitution. If the Warrant
Shares issuable upon the exercise of this Warrant are changed into the same or a
different number of shares of any class or classes of shares, whether by
recapitalization, reclassification or otherwise (other than a subdivision or
combination of shares or share dividend, provided for elsewhere in this
Section 2), then and in any such event the Holder shall have the right
thereafter to exercise this Warrant into the kind and amount of shares and other
securities receivable upon such recapitalization, reclassification or other
change, by holders of the number of shares for which this Warrant might have
been exercised immediately prior to such recapitalization, reclassification or
change, all subject to further adjustment as provided herein and under the
Company’s organizational documents.

 

- 4 -



--------------------------------------------------------------------------------

(c) Reorganization. If at any time or from time to time there is a capital
reorganization of the shares of the Company (other than a recapitalization,
subdivision, combination, reclassification or exchange of shares provided for
elsewhere in this Section 2), then, as a part of such reorganization, provision
shall be made so that the Holder shall thereafter be entitled to receive upon
exercise of this Warrant, the number of shares or other securities or property
of the Company, to which a holder of shares of the Company deliverable upon
conversion would have been entitled on such capital reorganization.

(d) Adjustment for Issue or Sale of Common Stock at Less than the Exercise
Price. If and whenever, on or after the date hereof, the Company issues or
sells, or in accordance with this Section 2(d) is deemed to have issued or sold,
any shares of Common Stock that are not Exempt Securities for a consideration
per share less than the Exercise Price as of the date of such issuance or sale
(a “Covered Issuance”), then immediately upon such Covered Issuance or sale, the
number of Warrant Shares that may be purchased upon exercise of this Warrant
shall be increased in accordance with the following equation:

 

   (A*B-A*C))/(D+C-A) where:       A = the number of Warrant Shares for which
this Warrant is exercisable prior to the Covered Issuance.    B = the aggregate
number of shares of Common Stock to be issued in the Covered Issuance.    C =
the number of shares of Common Stock issuable for the amount raised by the
Covered Issuance at a price per share equal to the Exercise Price immediately
prior to the Covered Issuance.    D = the sum of (x) the number of shares of
Common Stock issued and outstanding prior to the Covered Issuance (for the
avoidance of any doubt, such number shall be calculated solely based on the
actual number of shares issued and outstanding and not on a fully diluted basis)
and (y) the number of Warrant Shares under this Warrant which have not been
exercised as of the date of such Covered Issuance).

All calculations pursuant to this Section 2(d) shall be rounded to two decimal
points. Notwithstanding the foregoing, the provisions of this Section 2(d) shall
terminate and be of no further force or effect upon the earlier to occur of
(i) the five year anniversary of the date hereof, (ii) the date on which the
Holder ceases to be a beneficial owner of Series A Preferred Shares as a result
of any sale, transfer, redemption event or otherwise; and (iii) the effective
date on which the Corporation satisfies both of the following

 

- 5 -



--------------------------------------------------------------------------------

conditions: (a) shares of capital stock of the Corporation are listed on a U.S.
national securities exchange registered with the SEC pursuant to Section 6(a) of
the Exchange Act, and (b) the Corporation has a market capitalization of at
least $40 million. For the avoidance of doubt, the U.S. national securities
exchanges currently registered with the SEC pursuant to Section 6(a) of the
Exchange Act are NYSE MKT LLC, BATS Exchange, Inc., BATS Y-Exchange, Inc., BOX
Options Exchange LLC, NASDAQ OMX BX, Inc., C2 Options Exchange, Incorporated,
Chicago Board Options Exchange, Incorporated, Chicago Stock Exchange, Inc., EDGA
Exchange, Inc., EDGX Exchange, Inc., International Securities Exchange, LLC, The
Nasdaq Stock Market LLC, National Stock Exchange, Inc., New York Stock Exchange
LLC, NYSE Arca, Inc. and NASDAQ OMX PHLX, Inc.

(e) Other Events. If any event occurs of the type contemplated by the provisions
of this Section 2 but not expressly provided for by such provisions, then the
Company’s Board of Directors will make an appropriate adjustment in the Exercise
Price and the number of Warrant Shares so as to protect the rights of the
Holder; provided that no such adjustment pursuant to this Section 2(e) will
increase the Exercise Price or decrease the number of Warrant Shares as
otherwise determined pursuant to this Section 2.

3. [Reserved]

4. PURCHASE RIGHTS; FUNDAMENTAL TRANSACTIONS.

(a) Purchase Rights. In addition to any adjustments pursuant to Section 2 above,
if at any time the Company grants, issues or sells any rights to purchase stock,
warrants, securities or other property pro rata to the record holders of any
class of shares of Common Stock (the “Purchase Rights”), then the Holder will be
entitled to acquire, upon the terms applicable to such Purchase Rights, the
aggregate Purchase Rights which the Holder could have acquired if the Holder had
held the number of shares of Common Stock acquirable upon complete exercise of
this Warrant (without regard to any limitations on the exercise of this Warrant)
immediately before the date on which a record is taken for the grant, issuance
or sale of such Purchase Rights, or, if no such record is taken, the date as of
which the record holders of shares of Common Stock are to be determined for the
grant, issue or sale of such Purchase Rights.

(b) The Company shall provide the Holder with written notice of any Fundamental
Transaction at least 30 days prior to the consummation of the Fundamental
Transaction. In connection with any Fundamental Transaction, the Company shall
make appropriate provision so that this Warrant shall thereafter be exercisable
for shares of the Successor Entity based upon the conversion ratio or other
consideration payable in the Fundamental Transaction. The provisions of this
Section shall apply similarly and equally to successive Fundamental Transactions
and shall be applied without regard to any limitations on the exercise of this
Warrant.

In the event that any person becomes a Parent Entity of the Company, such person
shall assume all of the obligations of the Company under this Warrant with the
same effect as if such person had been named as the Company herein.

 

- 6 -



--------------------------------------------------------------------------------

5. NONCIRCUMVENTION. The Company hereby covenants and agrees that the Company
will not, by amendment of its Certificate of Incorporation, Bylaws or through
any reorganization, transfer of assets, consolidation, merger, scheme of
arrangement, dissolution, issue or sale of securities, or any other voluntary
action, avoid or seek to avoid the observance or performance of any of the terms
of this Warrant, and will at all times in good faith carry out all the
provisions of this Warrant and take all action as may be required to protect the
rights of the Holder. Without limiting the generality of the foregoing, the
Company (i) shall not increase the par value of any shares of Common Stock
receivable upon the exercise of this Warrant above the Exercise Price then in
effect, (ii) shall take all such actions as may be necessary or appropriate in
order that the Company may validly and legally issue fully paid and
nonassessable shares of Common Stock upon the exercise of this Warrant, and
(iii) shall, so long as this Warrant is outstanding, take all action necessary
to reserve and keep available out of its authorized and unissued shares of
Common Stock, solely for the purpose of effecting the exercise of this Warrant,
100% of the number of shares of Common Stock issuable upon exercise of this
Warrant then outstanding (without regard to any limitations on exercise).

6. WARRANT HOLDER NOT DEEMED A STOCKHOLDER. Except as otherwise specifically
provided herein, the Holder, solely in such Person’s capacity as a holder of
this Warrant, shall not be entitled to vote or receive dividends or be deemed
the holder of share capital of the Company for any purpose, nor shall anything
contained in this Warrant be construed to confer upon the Holder, solely in such
Person’s capacity as the Holder of this Warrant, any of the rights of a
stockholder of the Company or any right to vote, give or withhold consent to any
corporate action (whether any reorganization, issue of stock, reclassification
of stock, consolidation, merger, conveyance or otherwise), receive dividends or
subscription rights, or otherwise, prior to the issuance to the Holder of the
Warrant Shares which such Person is then entitled to receive upon the due
exercise of this Warrant; provided that the Holder shall be entitled to receive
notice of any stockholders’ meeting in accordance with the DGCL and the Bylaws
of the Company and any other notice provided to stockholders of the Company and
the resolutions thereof. In addition, nothing contained in this Warrant shall be
construed as imposing any liabilities on the Holder to purchase any securities
(upon exercise of this Warrant or otherwise) or as a stockholder of the Company,
whether such liabilities are asserted by the Company or by creditors of the
Company.

7. REISSUANCE OF WARRANTS.

(a) Transfer of Warrant. If this Warrant is to be transferred, the Holder shall
surrender this Warrant to the Company, whereupon the Company will forthwith
issue and deliver upon the order of the Holder a new Warrant (in accordance with
Section 7(d)), registered as the Holder may request, representing the right to
purchase the number of Warrant Shares being transferred by the Holder and, if
less than the total number of Warrant Shares then underlying this Warrant is
being transferred, a new Warrant (in accordance with Section 7(d)) to the Holder
representing the right to purchase the number of Warrant Shares not being
transferred.

(b) Lost, Stolen or Mutilated Warrant. Upon receipt by the Company of evidence
reasonably satisfactory to the Company of the loss, theft, destruction or
mutilation of this Warrant, and, in the case of loss, theft or destruction, of
any indemnification undertaking by the Holder to the Company in customary form
and, in the case of mutilation, upon surrender and

 

- 7 -



--------------------------------------------------------------------------------

cancellation of this Warrant, the Company shall execute and deliver to the
Holder a new Warrant (in accordance with Section 7(d)) representing the right to
purchase the Warrant Shares then underlying this Warrant.

(c) Exchangeable for Multiple Warrants. This Warrant is exchangeable, upon the
surrender hereof by the Holder at the principal office of the Company, for a new
Warrant or Warrants (in accordance with Section 7(d)) representing in the
aggregate the right to purchase the number of Warrant Shares then underlying
this Warrant, and each such new Warrant will represent the right to purchase
such portion of such Warrant Shares as is designated by the Holder at the time
of such surrender; provided, however, that no Warrants for fractional shares of
Common Stock shall be given.

(d) Issuance of New Warrants. Whenever the Company is required to issue a new
Warrant pursuant to the terms of this Warrant, such new Warrant (i) shall be of
like tenor with this Warrant, (ii) shall represent, as indicated on the face of
such new Warrant, the right to purchase the Warrant Shares then underlying this
Warrant (or in the case of a new Warrant being issued pursuant to Section 7(a)
or Section 7(c), the Warrant Shares designated by the Holder which, when added
to the number of shares of Common Stock underlying the other new Warrants issued
in connection with such issuance, does not exceed the number of Warrant Shares
then underlying this Warrant), (iii) shall have an issuance date, as indicated
on the face of such new Warrant which is the same as the Issuance Date, and
(iv) shall have the same rights and conditions as this Warrant.

8. NOTICES. Whenever notice is required to be given under this Warrant, unless
otherwise provided herein, such notice shall be given in accordance with
Section 9.3 of the Securities Purchase Agreement. The Company shall provide the
Holder with prompt written notice of all actions taken pursuant to this Warrant,
including in reasonable detail a description of such action and the reason
therefore.

9. AMENDMENT AND WAIVER. Except as otherwise provided herein, the provisions of
this Warrant may be amended and the Company may take any action herein
prohibited, or omit to perform any act herein required to be performed by it,
only if the Company has obtained the written consent of the Holder.

10. GOVERNING LAW. This Warrant shall be governed by and construed and enforced
in accordance with, and all questions concerning the construction, validity,
interpretation and performance of this Warrant shall be governed by, the
internal laws of the State of New York, without giving effect to any choice of
law or conflict of law provision or rule (whether of the State of New York or
any other jurisdictions) that would cause the application of the laws of any
jurisdictions other than the State of New York.

11. CONSTRUCTION; HEADINGS. This Warrant shall be deemed to be jointly drafted
by the Company and the Holder and shall not be construed against any person as
the drafter hereof. The headings of this Warrant are for convenience of
reference and shall not form part of, or affect the interpretation of, this
Warrant.

 

- 8 -



--------------------------------------------------------------------------------

12. DISPUTE RESOLUTION. In the case of a dispute as to the determination of the
Exercise Price or the arithmetic calculation of the Warrant Shares, the Company
shall submit the disputed determinations or arithmetic calculations via
facsimile within two (2) Business Days of receipt of the Exercise Notice giving
rise to such dispute, as the case may be, to the Holder. If the Holder and the
Company are unable to agree upon such determination or calculation of the
Exercise Price or the Warrant Shares within three Business Days of such disputed
determination or arithmetic calculation being submitted to the Holder, then the
Company shall, within two (2) Business Days submit via facsimile the disputed
determination of the Exercise Price to an independent, reputable accountant or
investment bank selected by the Company and approved by the Holder. The Company
shall cause at its expense the investment bank or the accountant, as the case
may be, to perform the determinations or calculations and notify the Company and
the Holder of the results no later than ten Business Days from the time it
receives the disputed determinations or calculations. Such investment bank’s or
accountant’s determination or calculation, as the case may be, shall be binding
upon all parties absent demonstrable error.

13. REMEDIES, OTHER OBLIGATIONS, BREACHES AND INJUNCTIVE RELIEF. The remedies
provided in this Warrant shall be cumulative and in addition to all other
remedies available under this Warrant, at law or in equity (including a decree
of specific performance and/or other injunctive relief), and nothing herein
shall limit the right of the Holder to pursue actual damages for any failure by
the Company to comply with the terms of this Warrant.

14. TRANSFER. This Warrant may be offered for sale, sold, transferred or
assigned without the consent of the Company.

15. WARRANT AGENT. The Company shall serve as warrant agent under this Warrant.
Upon 30 days’ notice to the Holder, the Company may appoint a new warrant agent.
Any corporation into which the Company or any new warrant agent may be merged or
any corporation resulting from any consolidation to which the Company or any new
warrant agent shall be a party or any corporation to which the Company or any
new warrant agent transfers substantially all of its corporate trust or
stockholder services business shall be a successor warrant agent under this
Warrant without any further act. Any such successor warrant agent shall promptly
cause notice of its succession as warrant agent to be mailed (by first class
mail, postage prepaid) to the Holder at the Holder’s last address as shown on
the Warrant Register.

16. CERTAIN DEFINITIONS. For purposes of this Warrant, the following terms shall
have the following meanings:

(a) “Bloomberg” means Bloomberg Financial Markets.

(b) “Business Day” means any day other than Saturday, Sunday or other day on
which commercial banks in The City of New York are authorized or required by law
to remain closed.

(c) “Closing Bid Price” and “Closing Sale Price” means, for any security as of
any date, the last closing bid price and last closing trade price, respectively,
for such security on the Principal Market, as reported by Bloomberg, or, if the
Principal Market begins to operate

 

- 9 -



--------------------------------------------------------------------------------

on an extended hours basis and does not designate the closing bid price or the
closing trade price, as the case may be, then the last bid price or the last
trade price, respectively, of such security prior to 4:00:00 p.m., New York
time, as reported by Bloomberg, or, if the Principal Market is not the principal
securities exchange or trading market for such security, the last closing bid
price or last trade price, respectively, of such security on the principal
securities exchange or trading market where such security is listed or traded as
reported by Bloomberg, or if the foregoing do not apply, the last closing bid
price or last trade price, respectively, of such security in the
over-the-counter market on the electronic bulletin board for such security as
reported by Bloomberg, or, if no closing bid price or last trade price,
respectively, is reported for such security by Bloomberg, the average of the bid
prices, or the ask prices, respectively, of any market makers for such security
as reported in the “pink sheets” by Pink Sheets LLC (formerly the National
Quotation Bureau, Inc.). If the Closing Bid Price or the Closing Sale Price
cannot be calculated for a security on a particular date on any of the foregoing
bases, the Closing Bid Price or the Closing Sale Price, as the case may be, of
such security on such date shall be the fair market value as mutually determined
by the Company and the Holder. All such determinations to be appropriately
adjusted for any stock dividend, stock split, stock combination or other similar
transaction during the applicable calculation period.

(d) “Common Stock” means (i) the Company’s shares of Common Stock, par value
$0.01 per share, and (ii) any share capital into which such Common Stock shall
have been changed or any share capital resulting from a reclassification of such
Common Stock.

(e) “Eligible Market” means the Principal Market, The New York Stock Exchange,
Inc., The NYSE Amex Exchange or The NASDAQ Stock Market.

(f) “Exchange Act” shall mean the Securities Exchange Act of 1934, as amended,
and the rules and regulations promulgated thereunder.

(g) “Exempt Securities” as such term is defined in the Securities Purchase
Agreement.

(h) “Expiration Date” means the date one-hundred and twenty (120) months after
the Issuance Date or, if such date falls on a day other than a Business Day or
on which trading does not take place on the Principal Market (a “Holiday”), the
next date that is not a Holiday.

(i) “Fundamental Transaction” means that the Company shall, directly or
indirectly, in one or more related transactions, (i) consolidate or merge with
or into (whether or not the Company is the surviving corporation) another
Person, or (ii) sell, assign, transfer, convey or otherwise dispose of all or
substantially all of the properties or assets of the Company to another Person,
or (iii) allow another Person to make a purchase, tender or exchange offer that
is accepted by the holders of more than the 50% of the outstanding shares of
Common Stock (not including any shares of Common Stock held by the Person or
Persons making or party to, or associated or affiliated with the Persons making
or party to, such purchase, tender or exchange offer), or (iv) consummate a
stock purchase agreement or other business combination (including, without
limitation, a reorganization, recapitalization, spin-off or scheme of
arrangement) with another Person whereby such other Person acquires more than
the 50% of the outstanding shares

 

- 10 -



--------------------------------------------------------------------------------

of Common Stock (not including any shares of Common Stock held by the other
Person or other Persons making or party to, or associated or affiliated with the
other Persons making or party to, such stock purchase agreement or other
business combination), (v) reorganize, recapitalize or reclassify its Common
Stock, or (vi) any “person” or “group” (as these terms are used for purposes of
Sections 13(d) and 14(d) of the Exchange Act) is or shall become the “beneficial
owner” (as defined in Rule 13d-3 under the Exchange Act), directly or
indirectly, of 50% of the aggregate ordinary voting power represented by issued
and outstanding Common Stock.

(j) “Net Consideration Per Share” means the total amount of consideration, if
any, received by the Company for the issuance or sale of Common Stock divided by
the aggregate number of shares of Common Stock that would be issued if all such
shares Common Stock were issued.

(k) “Parent Entity” of a Person means an entity that, directly or indirectly,
controls the applicable Person and whose common stock or equivalent equity
security is quoted or listed on an Eligible Market, or, if there is more than
one such Person or Parent Entity, the Person or Parent Entity with the largest
public market capitalization as of the date of consummation of the Fundamental
Transaction.

(l) “Person” means an individual, a limited liability company, a partnership, a
joint venture, a corporation, a trust, an unincorporated organization, any other
entity and a government or any department or agency thereof.

(m) “Principal Market” means FINRA’s over-the-counter bulletin board or such
other securities market or national securities exchange on which the Company’s
Common Stock may be listed or quoted after the date hereof.

(n) “Registration Statement” means a registration statement on Form S-1, Form
S-3, or such other eligible registration form as determined in the sole
discretion of the Company which registers the resale of the Warrant Shares
pursuant to Rule 415 promulgated under the Securities Act.

(o) “SEC” or “Commission” shall mean the Securities and Exchange Commission.

(p) “Series A Preferred Shares” means shares of the Company’s 6.5% Series A
Redeemable Preferred Stock.

(q) “Securities Act” means the Securities Act of 1933, as amended.

(r) “Successor Entity” means the Person (or, if so elected by the Holder, the
Parent Entity) formed by, resulting from or surviving any Fundamental
Transaction or the Person (or, if so elected by the Holder, the Parent Entity)
with which such Fundamental Transaction shall have been entered into.

(s) “Trading Day” means any day on which the Common Stock are traded on the
Principal Market, or, if the Principal Market is not the principal trading
market for the Common Stock, then on the principal securities exchange or
securities market on which the

 

- 11 -



--------------------------------------------------------------------------------

Common Stock are then traded; provided that “Trading Day” shall not include any
day on which the Common Stock are scheduled to trade on such exchange or market
for less than 4.5 hours or any day that the Common Stock are suspended from
trading during the final hour of trading on such exchange or market (or if such
exchange or market does not designate in advance the closing time of trading on
such exchange or market, then during the hour ending at 4:00:00 p.m., New York
time).

[Signature Page Follows]

 

- 12 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Warrant to Purchase Common Stock
to be duly executed as of the Issuance Date set out above.

 

MARLBOROUGH SOFTWARE DEVELOPMENT HOLDINGS INC. By:  

 

Name:   Title:  



--------------------------------------------------------------------------------

EXHIBIT A

EXERCISE NOTICE

TO BE EXECUTED BY THE REGISTERED HOLDER TO EXERCISE THIS

WARRANT TO PURCHASE COMMON STOCK

MARLBOROUGH SOFTWARE DEVELOPMENT HOLDINGS, INC.

The undersigned holder hereby exercises the right to purchase             of the
shares of Common Stock (“Warrant Shares”) of Marlborough Software Development
Holdings, Inc., a Delaware corporation (the “Company”), evidenced by the
attached Warrant to Purchase Common Stock (the “Warrant”). Capitalized terms
used herein and not otherwise defined shall have the respective meanings set
forth in the Warrant.

1. Form of Exercise Price. The Holder’s payment of the Exercise Price shall be
made as:

 

     a “Cash Exercise” with respect to              Warrant Shares; and/or     
a tender of shares of 6.5% Series A Redeemable Preferred Stock with respect to
             Warrant Shares.      a “Cashless Exercise” with respect to
             Warrant Shares (only if permitted pursuant to Section 1(e) of the
Warrant).

2. Payment of Exercise Price. In the event that the Holder conducted a Cash
Exercise with respect to some or all of the Warrant Shares to be issued pursuant
hereto, the holder shall pay the Aggregate Exercise Price in the sum of
$             to the Company in accordance with the terms of the Warrant. In the
event that the Holder is tendering shares of 6.5% Series A Redeemable Preferred
Stock with respect to some or all of the Warrant Shares to be issued pursuant
hereto, the holder shall pay the Aggregate Exercise Price by tendering
certificates for shares of 6.5% Series A Redeemable Preferred Stock with an
aggregate liquidation preference of $             to the Company together with a
duly executed stock power in accordance with the terms of the Warrant.

3. Delivery of Warrant Shares. The Company shall deliver to the Holder
             Warrant Shares in accordance with the terms of the Warrant.

4. Confirmation. Please send confirmation of receipt of this Exercise Notice to
the following facsimile number:                     .

Date:             ,             

 

 

Name of Registered Holder By:  

 

  Name:   Title:



--------------------------------------------------------------------------------

ACKNOWLEDGMENT

The Company hereby acknowledges this Exercise Notice and hereby directs American
Stock Transfer & Trust Company to issue the above indicated number of shares of
Common Stock in accordance with the Transfer Agent Instructions dated
            , 201     from the Company and acknowledged and agreed to by
Computershare Trust Company, N.A.

 

MARLBOROUGH SOFTWARE DEVELOPMENT HOLDINGS, INC. By:  

 

  Name:   Title: